Exhibit 10.1
 
BEL FUSE INC.
AMENDMENT NO. 1
 


AMENDMENT NO. 1 (this “Amendment”), dated as of July 26, 2005, to the Amended
and Restated Credit and Guarantee Agreement, dated as of March 21, 2003, by and
among BEL FUSE INC., a New Jersey corporation (the “Borrower”), the Subsidiary
Guarantors party thereto and THE BANK OF NEW YORK (the “Lender”) (the “Credit
Agreement”).
 
RECITALS
 
I.  Except as otherwise provided herein, capitalized terms used herein which are
not defined herein shall have the meanings set forth in the Credit Agreement.
 
II.  The Borrower has requested that the Lender amend the Credit Agreement upon
the terms and conditions contained herein, and the Lender is willing to do so.
 
Accordingly, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and pursuant to Section
9.1 of the Credit Agreement, the parties hereto agree as follows:
 
1.  Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions: “Class”, “Commitments”, “Consolidated Total Liabilities”,
“Intellectual Property”, “Liquidity Ratio”, “Term Commitment”, “Term Loan” and
“Term Maturity Date”.
 
2.  The definition of “Acquisition Consideration” contained in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Acquisition Consideration” means, with respect to any Acquisition, the sum of
(i) the cash consideration paid or agreed to be paid in connection therewith,
plus (ii) the fair market value of all noncash consideration paid or agreed to
be paid in connection therewith, plus (iii) an amount equal to the principal or
stated amount of all liabilities assumed or incurred in connection therewith.
 
3.  The definition of “Applicable Margin” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“Applicable Margin” means, at all times during the applicable periods set forth
below: (i) with respect to ABR Advances, the percentage set forth below under
the heading “ABR Margin”, (ii) with respect to Eurodollar Advances, the
percentage set forth below under the heading “Eurodollar Margin”, and (iii) with
respect to the Commitment Fee, the percentage set forth below under the heading
“Commitment Fee”.
 
 
 

--------------------------------------------------------------------------------

 
 
When the Leverage Ratio is:
     
greater than or equal to
and less than
ABR Margin
Eurodollar Margin
Commitment Fee
2.00:1.00
 
0.00%
1.25%
0.25%
1.00:1.00
2.00:1.00
0.00%
1.00%
0.20%
 
1.00:1.00
0.15%
0.75%
0.15%



 
Changes in the Applicable Margin resulting from a change in the Leverage Ratio
shall be based upon the Compliance Certificate most recently delivered pursuant
to Section 6.1(c) and shall become effective on the date such Compliance
Certificate is delivered to the Lender. Notwithstanding anything to the contrary
contained in this definition, if the Borrower shall fail to deliver to the
Lender a Compliance Certificate on or prior to any date required hereby, the
Leverage Ratio shall be deemed to be greater than 2.00:1.00 from and including
such date to the date of delivery to the Lender of such Compliance Certificate.
 
4.  The definition of “Borrower Obligations” contained in Section 1.1 of the
Credit Agreement is hereby amended by adding the following immediately after the
word “Lender” in the third line thereof:
 
, including all reimbursement obligations of the Borrower in respect of any
letters of credit issued by the Lender for the account of the Borrower or any
Subsidiary,
 
5.  The definition of “Consolidated Fixed Charges” contained in Section 1.1 of
the Credit Agreement is hereby amended by deleting the phrase “(including
scheduled principal payments in respect of the Term Loan)” appearing after the
word “Subsidiaries” in clause (iii) thereof.
 
6.  The definition of “Consolidated Tangible Net Worth” contained in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
 
“Consolidated Net Worth” means, at any date of determination, the sum of all
amounts which would be included under “stockholders’ equity”or any analogous
entry on a consolidated balance sheet of the Borrower and the Subsidiaries
determined in accordance with GAAP as of such date.
 
 
 

--------------------------------------------------------------------------------

 
7.  The definition of “Eurodollar Rate” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“Eurodollar Rate” means,
 
(a) with respect to any Eurodollar Advances for any Interest Period, the rate
appearing on the Dow Jones Markets Telerate Page 3750 (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Lender from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate does not appear on the Dow Jones Markets Telerate Page 3750 (or
on any such successor or substitute page, or any successor to or substitute for
such Service) at such time for any reason, then the “Eurodollar Rate” with
respect to such Eurodollar Advanc for such Interest period shall be the rate of
interest per annum as determined by the Lender, equal to the rate, quoted by BNY
to leading banks in the London interbank eurodollar market as the rate at which
BNY is offering dollar deposits in an amount approximately equal to such
Eurodollar Advance and having a period to maturity approximately equal to the
Interest Period applicable to such Eurodollar Advance at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, divided by
 
(b) a number equal to 1.00 minus the aggregate of the then stated maximum rates
during such Interest Period of all reserve requirements (including marginal,
emergency, supplemental and special reserves), expressed as a decimal,
established by the Board of Governors and any other banking authority to which
BNY and other major money center banks chartered under the laws of the United
States or any State thereof are subject, in respect of eurocurrency funding
(currently referred to as “eurocurrency liabilities”in Regulation D) without
benefit of credit for proration, exceptions or offsets which may be available
from time to time to BNY.
 
8.  The definition of “Fixed Charge Ratio” contained in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Fixed Charge Ratio” means, as of the last day each fiscal quarter, the ratio of
Consolidated EBITDA to Consolidated Fixed Charges, in each case for the Four
Quarter Trailing Period.
 
 
 

--------------------------------------------------------------------------------

 
9.  The definition of “Leverage Ratio” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“Leverage Ratio” means, as of the last day of each fiscal quarter, the ratio of
the aggregate Indebtedness on such date of the Borrower and the Subsidiaries,
determined on a consolidated basis in accordance with GAAP to Consolidated
EBITDA for the Four Quarter Trailing Period.
 
10.  The definition of “Material Liabilities” contained in Section 1.1 of the
Credit Agreement is hereby amended by substituting “$1,000,000” for “$100,000”
at the end thereof.
 
11.  The definition of “Revolving Commitment” contained in Section 1.1 of the
Credit Agreement is hereby amended by substituting “$20,000,000” for
“$10,000,000” at the end thereof.
 
12.  The definition of “Revolving Maturity Date” contained in Section 1.1 of the
Credit Agreement is hereby amended by substituting “June 30, 2008” for “March
21, 2006” at the end thereof.
 
13.  The definition of “Security Agreement” contained in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Security Agreement” means the Second Amended and Restated Security Agreement,
dated as of July 26, 2005, among the Borrower, the Subsidiary Guarantors and the
Lender.
 
14.  Section 1.4 of the Credit Agreement is hereby amended and restated in its
entirety to read “Intentionally Omitted”.
 
15.  Section 2.1(b) of the Credit Agreement is hereby amended and restated in
its entirety to read “Intentionally Omitted”.
 
16.  Clause (C) of the first sentence of Section 2.2(a) of the Credit Agreement
is hereby deleted and the following clauses are relettered accordingly.
 
17.  The first sentence of Section 2.4(a) of the Credit Agreement is hereby
amended by deleting the phrase “of Revolving Loans or all of portion of the Term
Loan or” after the phrase “specifying whether the Loans to be prepaid consist of
”.
 
18.  Section 2.4(c) of the Credit Agreement is hereby amended and restated in
its entirety to read “Intentionally Omitted”.
 
19.  Section 2.4(d) of the Credit Agreement is hereby amended by deleting the
last sentence thereof.
 
 
 

--------------------------------------------------------------------------------

 
20.  Section 2.5(a) of the Credit Agreement is hereby amended by deleting the
words “or the Term Maturity Date, as applicable” after “Revolving Maturity Date”
in the last sentence thereof.
 
21.  Section 3.1(c)(iii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
 
(iii) in the case of all Advances, the Revolving Maturity Date.
 
22.  Clause (i) of Section 3.3(a) of the Credit Agreement is hereby amended to
read “(i) convert ABR Advances to Eurodollar Advances”.
 
23.  Section 3.4(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
(a) No Interest Period in respect of a Eurodollar Advance shall end after the
Revolving Maturity Date.
 
24.  Section 4.18(a) of the Credit Agreement is hereby amended by deleting the
phrase “(other than the Intellectual Property (as defined in the Security
Agreement))” after the phrase “Collateral” in the third to last line thereof.
 
25.  Section 5.5(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
(a)The representations and warranties of each Loan Party set forth in each Loan
Document shall be true and correct on and as of the date of such Borrowing
(except for representations and warranties expressly made as of a specified
earlier date, which shall be true as of such date).
 
26.  The first paragraph of each of Article 6 and Article 7 of the Credit
Agreement is hereby amended by adding the word “Revolving” before the word
“Commitments” in the second line thereof.
 
27.  Section 7.1(c)(ii) and 7.1(d) of the Credit Agreement are each hereby
amended by substituting “1,000,000” for $250,000.”
 
28.  Section 7.1(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
(e) Other unsecured Indebtedness of the Borrower and its Subsidiaries in an
aggregate amount not in excess of $10,000,000 at any one time outstanding.
 
29.  Section 7.3(b) of the Credit Agreement is hereby amended by substituting
“$1,000,000” for $250,000” in the fifth line thereof.
 
 
 

--------------------------------------------------------------------------------

 
30.  Section 7.4(c) of the Credit Agreement is hereby amended by substituting
“$1,000,000” for “$250,000” at the end thereof.
 
31.  Section 7.4(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
(e) (i) the 5% Investment made by the Borrower in the equity securities of
Artesyn Technologies Inc. after the Restatement Date and (ii) other Investments
in marketable securities (other than Cash Equivalents) in an amount not in
excess of 10% of Consolidated Net Worth, provided, however, that after giving
effect to any Investment described in this clause (ii), Margin Stock shall
constitute less than 25% of the consolidated assets (as determined by any
reasonable method) of the Borrower and the Subsidiaries;
 
32.  Section 7.5(b) of the Credit Agreement is hereby amended by substituting
“$1,000,000” for $250,000” at the end thereof.
 
33.  Section 7.5(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
(c) other Acquisitions, provided that:
 
(i) immediately before or after giving effect to each such Acquisition, no
Default shall or would exist, and immediately after giving effect thereto, all
of the representations and warranties contained in the Loan Documents shall be
true and correct with the same effect as though then made,
 
(ii) the Person or business acquired is engaged in the Line of Business,
 
(iii) the Borrower or Subsidiary Guarantor making the Acquisition shall have
complied with the provisions of Sections 6.9 and 6.10,
 
(iv) the Borrower shall have delivered to the Lender (1) notice thereof not less
than ten days prior to the consummation of such Acquisition, and (2) a
certificate of a Financial Officer thereof, in all respects reasonably
satisfactory to the Lender and dated the date of such consummation, certifying
that no Default has occurred and is continuing, and
 
 
 

--------------------------------------------------------------------------------

 
(v) in connection with each Acquisition, the Acquisition Consideration of which
exceeds $10,000,000, the Borrower shall have delivered to the Lender (1)
reasonably detailed calculations demonstrating compliance with Section 7.14 on a
pro-forma basis (after giving effect to such Acquisition and based on the most
recent financial statements delivered pursuant to Section 6.1), (2) historical
financial statements for the period of two years preceding such acquisition of
the Person or business being acquired in such Acquisition, which financial
statements shall be audited, if available, or if audited financial statements
are not available, shall be unaudited and prepared by the management of such
Person or the Person owning such business and (3) such other information,
documents and other items as the Lender shall have reasonably requested.
 
34.  Section 7.5(d) of the Credit Agreement is hereby amended and restated in
its entirety to read “Intentionally Omitted”.
 
35.  Section 7.7 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of subsection (a), (ii) by substituting “; and” for the
period at the end of subsection (b) and (iii) by adding a new subsection (c) to
read as follows:
 
(c) cash dividends on its common stock, provided that immediately before and
after giving effect thereto, no Default shall or would exist.
 
36.  Sections 7.6 and 7.7(a) of the Credit Agreement are each hereby amended by
substituting “$1,000,000” for $250,000” at the end thereof.
 
37.  Section 7.12 of the Credit Agreement is hereby amended by (i) adding the
word “and” after clause (ii) thereof and (ii) deleting clause (iii) thereof.
 
38.  Section 7.14(a) of the Credit Agreement is hereby amended and restated in
its entirety to read “Intentionally Omitted”.
 
39.  Section 7.14(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
(b) Minimum Consolidated Net Worth. The Borrower shall not permit Consolidated
Net Worth to be less than, as of the last day of any fiscal quarter, an amount
equal to $170,000,000 plus the sum for each fiscal year (beginning with the
fiscal year ending December 31, 2004), of 50% of the net income, if positive, of
the Borrower and its Subsidiaries on a consolidated basis for each such fiscal
year plus an amount equal to 75% of the net proceeds of any issuance of equity
by the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
40.  Section 7.14(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
 
(d) Leverage Ratio. The Borrower shall maintain at all times a Leverage Ratio of
less than or equal to 3.00:1.00.
 
41.  Section 8.1(j) of the Credit Agreement is hereby amended by substituting
“$1,000,000” for “$100,000” in the second line thereof.
 
42.  Section 10.05 of the Credit Agreement is hereby amended by adding a new
subsection (d) at the end thereof to read as follows:
 
(d) The Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow the Lender
to identify each Loan Party in accordance with the Patriot Act. The Borrower
agrees to furnish and cause each of its Subsidiaries to promptly furnish to the
Lender such information with documentation required by bank regulatory
authorities under applicable “know your customer” and Anti-Money Laundering
rules and regulations (including, without limitation, the Patriot Act), as from
time to time may be reasonably requested by the Lender.
 
43.  Schedule 4.6 to the Credit Agreement is hereby amended and restated by
Schedule 4.6 in the form annexed hereto.
 
44.  Paragraphs 1 through 43 of this Amendment shall not become effective until
such time as the following conditions are satisfied:
 
(a)  the Lender (or its counsel) shall have received counterparts of this
Amendment duly executed by the Borrower, the Subsidiary Guarantors and the
Lender;
 
(b)  the Lender (or its counsel) shall have received counterparts of an
amendment and restatement of the Security Agreement, in form and substance
satisfactory to the Lender (the “Second Amended and Restated Security
Agreement”), duly executed by the Borrower, the Subsidiary Guarantors (including
Bel Power (as defined below)) and the Lender;
 
(c)  the Lender (or its counsel) shall have received an executed counterpart of
a Guarantee Supplement, duly executed by Bel Power Inc., a Massachusetts
corporation and a Wholly-Owned Subsidiary of the Borrower (“Bel Power”);
 
 
 

--------------------------------------------------------------------------------

 
(d)  the Lender (or its counsel) shall have received a certificate, dated the
effective date of this Amendment, in form and substance satisfactory to the
Lender, of the Secretary, Assistant Secretary or other analogous counterpart of
each Loan Party (other than Bel Power) (i) attaching a true and complete copy of
the resolutions of its Managing Person and of all other documents evidencing all
necessary corporate, partnership or other action (in form and substance
satisfactory to the Lender) taken to authorize this Amendment, the Guarantee
Supplement and the Second Amended and Restated Security Agreement (collectively,
the “Amendment Documents”) to which it is a party and the transactions
contemplated thereby, (ii) either certifying that there have been no changes to
its Organizational Documents since the Restatement Date, or, if so, attaching a
true and complete copy of any amendments thereto, and (iii) setting forth the
incumbency of its officer or officers (or other analogous counterpart) who may
sign the Amendment Documents, including therein a signature specimen of such
officer or officers (or other analogous counterpart).
 
(e)  the Lender (or its counsel) shall have received a certificate, dated the
effective date of this Amendment, in form and substance satisfactory to the
Lender, of the Secretary, Assistant Secretary or other analogous counterpart of
Bel Power (i) attaching a true and complete copy of the resolutions of its
Managing Person and of all other documents evidencing all necessary corporate,
partnership or other action (in form and substance satisfactory to the Lender)
taken to authorize the Amendment Documents and the Loan Documents to which it is
a party, as amended thereby and the transactions contemplated thereby, (ii)
attaching a true and complete copy of its Organizational Documents, (iii)
setting forth the incumbency of its officer or officers (or other analogous
counterpart) who may sign the Amendment Documents, including therein a signature
specimen of such officer or officers (or other analogous counterpart) and (iv)
attaching a certificate of good standing of the Secretary of State of the
jurisdiction of its formation and of each other jurisdiction in which it is
qualified to do business.
 
(f)  the Lender (or its counsel) shall have received an opinion of Lowenstein,
Sandler PC, special counsel to the Loan Parties, addressed to the Lender, dated
the effective date of this Amendment, in form and substance satisfactory to the
Lender;
 
(g)  the Lender shall have received payment in full of the outstanding principal
balance of the Term Loan together with accrued and unpaid interest thereon and,
to the extent applicable, break funding payments pursuant to Section 3.5 of the
Credit Agreement;
 
(h)  the Lender shall have received an amendment fee in the sum of $40,000; and
 
 
 

--------------------------------------------------------------------------------

 
(i)  all other fees and expenses of the Lender, including, without limitation,
the fees and expenses of Bryan Cave LLP, counsel to the Lender, shall, have been
paid to the extent invoiced.
 
45.  Upon the effectiveness of this Amendment, the Lender agrees that its
security interest in the Collateral as defined in the Security Agreement as in
effect prior to the effectiveness of the Second Amended and Restated Security
Agreement (other than the Collateral as defined in the Second Amended and
Restated Security Agreement) is released and, in connection therewith the Lender
agrees, at the Borrower’s expense, to file such UCC-3 amendments as may be
necessary (in form and substance reasonably satisfactory to the Lender) to
evidence such release.
 
46.  In all other respects the Credit Agreement and other Loan Documents shall
remain in full force and effect.
 
47.  In order to induce the Lender to execute and deliver this Amendment, the
Borrower and the Subsidiary Guarantors each (a) certifies that, immediately
after giving effect to the Amendment Documents, all representations and
warranties contained in the Loan Documents to which it is a party shall be true
and correct in all respects with the same effect as though such representations
and warranties had been made on the date hereof, except as the context otherwise
requires or as otherwise permitted by the Loan Documents or this Amendment, (b)
certifies that, immediately after giving effect to the Amendment Documents, no
Default or Event of Default shall exist under the Loan Documents, as amended,
and (c) agrees to pay all of the reasonable fees and disbursements of counsel to
the Lender incurred in connection with the preparation, negotiation and closing
of the Amendment Documents.
 
48.  Each of the Borrower and the Subsidiary Guarantors (a) reaffirms and admits
the validity, enforceability and continuing effect of all Loan Documents to
which it is a party, and its obligations thereunder, and (b) agrees and admits
that as of the date hereof it has no valid defenses to or offsets against any of
its obligations to any Credit Party under any Loan Document to which it is a
party.
 
49.  This Amendment may be executed in any number of separate counterparts and
all of said counterparts taken together shall be deemed to constitute one and
the same document. It shall not be necessary in making proof of this Amendment
to produce or account for more than one counterpart signed by the party to be
charged.
 
50.  This Amendment shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
 
[Balance of this Page is Intentionally Blank]
 

 
 

--------------------------------------------------------------------------------

 

BEL FUSE INC.
AMENDMENT NO. 1 TO
AMENDED AND RESTATED CREDIT AGREEMENT
 



    BEL FUSE INC           By:__________________________     Name: Colin Dunn  
  Title: Vice President           BEL VENTURES INC.     BEL POWER PRODUCTS INC.
    BEL TRANSFORMER INC.     BEL CONNECTOR INC.     BEL POWER INC.           AS
TO EACH OF THE FOREGOING:           By:     Name: Colin Dunn     Title: Vice
President

 
 
 

--------------------------------------------------------------------------------

 
 
BEL FUSE INC.
AMENDMENT NO. 1 TO
AMENDED AND RESTATED CREDIT AGREEMENT



 

    THE BANK OF NEW YORK           By:________________________     Name: Thomas
Sweeney     Title: Vice President

 


 
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 4.6
Legal Proceedings
 
The Borrower is a defendant in a lawsuit, captioned Murata Manufacturing
Company, Ltd. v. Bel Fuse Inc. et al and brought in Illinois Federal District
Court. Plaintiff claims that its patent covers all of the Borrower’s modular
jack products. That party had previously advised the Borrower that it was
willing to grant a non-exclusive license to the Company under the patent for a
3% royalty on all future gross sales of ICM products; payments of a lump sum of
3% of past sales including sales of applicable Insilco products; an annual
minimum royalty of $500,000; payment of all attorney fees; and marking of all
licensed ICM's with the third party's patent number.
 
The Borrower cannot predict the outcome of this matter but believes that the
ultimate resolution of these matters will not have a material impact on the
Company's consolidated financial condition or results of operations.
 
 
 

--------------------------------------------------------------------------------

 


 
 